Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the combination of a moving frame with a mesh net and a moving frame with a discharge plate as called for in claim 7, which includes the net of parent claim 5, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The specification discloses an embodiment with a moving frame 22, 30 that includes a mesh net 32 as disclosed in paragraphs 46 and 47, and shown in figures 1-8; and also discloses a moving frame 22, 30 that includes a discharge plate 34 in paragraphs 49 and 50, and shown in figures 9 and 10. However, the figures do not show the claimed combination of both a mesh net 32 and a discharge plate 34 attached to the same moving frame 22, 30 as called for in claims 7-9. The figures only show the mesh net and the discharge plate separately attached to the frame 22, 30, but do not show how both are attached to the same frame 22, 30 as claimed. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification discloses an embodiment with a moving frame 22, 30 that includes a mesh net 32 as 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Rousselet et al. 2002/0036214. Rousselet discloses: A cosmetic container (1 as disclosed in paragraph 1) comprising:

a moving frame (50) having an edge on which a spiral protrusion (51) coupled to the screw thread of the container body is formed so that the moving frame rotatably moves downward along the screw thread (4 as disclosed in paragraph 60); and
a discharge part (58) formed in the moving frame (as seen in figures 1A and 3A part 58 is formed on the top surface of frame 50) to discharge the cosmetic material (as seen in figure 2),
wherein the cosmetic material is discharged as the discharge part is pressed and the moving frame is rotated in proportion to an amount of used cosmetic materials while gradually moving downward of the container body by pressing force (as shown in figure 2 at 27 and disclosed in paragraph 66).
Regarding Claim 2, Rousselet discloses the cosmetic material is discharged as the discharge part is pressed and the moving frame is rotated while gradually moving downward of the container body by pressing force (as shown in figure 2 at 27 and disclosed in paragraph 66).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Yukitomo FR 2,792,180 in view of Rousselet et al. 2002/0036214. Yukitomo discloses: A cosmetic container (as shown in figures 1 and 2 and disclosed on lines 3-5 of page 1) comprising:

a moving frame (102a) having an edge on which is a protrusion (102d) coupled to the protrusion 103f of the container body wherein the moving frame rotatably moves downward for dispensing (as shown in figure 4); and
a discharge part (102b) formed in the moving frame (102a) to discharge the cosmetic material,
wherein the cosmetic material is discharged as the discharge part is pressed and the moving frame is rotated in proportion to an amount of used cosmetic materials while gradually moving downward of the container body by pressing force (as shown in figure 4):
substantially as claimed but does not disclose a screw thread formed on an inner circumferential surface of the container body with a mating spiral protrusion on the moving frame. However, Rousselet teaches another cosmetic dispenser also with a downwardly pressed frame 50 for dispensing the cosmetic having mating spiral screw threads and protrusions 4, 51 on the moving frame 50 and container body 2 for the purpose of better controlling the dispensing of the cosmetic. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to provide the container of Yukitomo with mating spiral screw threads and protrusions on the moving frame and container body as, for example, taught by Rousselet in order to better control the dispensing of the cosmetic.
Regarding Claims 2-6, Yukitomo discloses that the cosmetic material is discharged as the discharge part is pressed as shown in figure 4, a container lid for opening and closing the
 container body is formed at one side of the container body at 103A, a fixing protrusion 103f which prevents the moving frame from being separated from the container body, and a mesh net 102b which is bonded to the moving frame at 102c.
Claims 3, 5 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Rousselet et al. 2002/0036214 in view of Kim et al. 10,010,153. Rousselet discloses: A cosmetic container (1 as disclosed in paragraph 1) comprising:
a container body (2) which receives a cosmetic material (P) and has a screw thread (4) formed on an inner circumferential surface thereof;
a moving frame (50) having an edge on which a spiral protrusion (51) coupled to the screw thread of the container body is formed so that the moving frame rotatably moves downward along the screw thread (4 as disclosed in paragraph 60); and
a discharge part (58) formed in the moving frame (as seen in figures 1A and 3A part 58 is formed on the top surface of frame 50) to discharge the cosmetic material (as seen in figure 2),
wherein the cosmetic material is discharged as the discharge part is pressed and the moving frame is rotated in proportion to an amount of used cosmetic materials while gradually moving downward of the container body by pressing force (as shown in figure 2 at 27 and disclosed in paragraph 66):
substantially as claimed but does not disclose a lid (claim 3) or a mesh net (claim 5). However, Kim teaches another cosmetic dispenser also with a discharge plate 50 having a discharge hole 51 having lid 80 and a mesh net 40, 41 in addition to the discharge plate for the purpose of better protecting and controlling the dispensing of the cosmetic. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to provide the container of Rousselet with a lid and a mesh net as, for example, taught by Kim in order to better protect and control the dispensing of the cosmetic.
Regarding claim 7-9, Rousselet discloses a discharge plate 50 having a discharge hole 59 with the plate 50 being bonded or integrally formed with the peripheral frame 51, 55.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Cedergren, Smith, Shomron and Jethwani teach other dispensers with threads and discharge plates. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J CASIMER JACYNA whose telephone number is (469)295-9095.  The examiner can normally be reached on Mon.-Fri. 7:30AM-4:30 PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J C Jacyna/Primary Examiner, Art Unit 3754